DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-8 and 12 are pending.
Claims 1, 3-8 and 12 (now claims 1-8) are allowed.
Claims 2 and 9-11 are canceled. 

Allowable Subject Matter
Claims 1, 3-8 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed process for developing a multicomponent vapor mixture in a process for preparing a monoalkyl ether of a dihydric phenolic compound, wherein the entire solution of reactants is passed through a pre-heater (A) immediately followed by passing through a super-heater (B) (Figure 1) so as to completely transform into a super-heated multicomponent vapor mixture without the need of a thin film evaporator.   The vapor mixture is maintained in the vapor state in a jacketed vessel (C) to avoid the production of non-evaporated multicomponent mixture and condensation of a part of the multicomponent vapor mix once it is generated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ROSALYND A KEYS/Primary Examiner, Art Unit 1699